DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/08/2021 for application number 17/170,421. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-20 are presented for examination. Claims 2-20 were preliminarily added.

Priority
This application has claimed the benefit as a CON of Application Number 14/986,540 (Now U.S. Pat. No. 10,915,215) filed on 12/31/2015 which claims benefit to PRO Application Number 26/098,797 filed 12/31/2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,215. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim set discuss using a master/container tag embedded into a webpage to control the firing of additional content based on a set of rules prioritizing paid advertisements over other content when in view of a user.

Allowable Subject Matter
Claims 1-20 are allowable based on the prior art of record does not explicitly teach each and every limitation of the independent claims. The prior art of record, specifically Feuerlein et al. (US 2014/0281902 A1), Cox et al. (US 8,935,620 B1), and Nagarajayya (US 2011/0251902 A1), do not expressly teach or render obvious the invention as recited in independent claims 1 and 11.
The prior art of record teaches a method comprising: 
in a computing device, executing a container tag embedded in a webpage [Feuerlein: Fig. 4, (400), Para. 69, master tag being executed to identify webpage], the container tag selectively tracking and executing one or more interface actions [Feuerlein: Paras. 29-30, 33, 37, master tag communicating with master tag server to track and execute a plurality of tags within the webpage] and monitoring actions by a plurality of other tags on the webpage including identifying by a technical name and a corresponding description an element considered Feuerlein: Paras. 68-70, the master tag monitors information about each tag (i.e. characteristics and functions) prior to and during each tag execution];
identifying a first subsequent tag in the webpage [Feuerlein: Fig. 4, (410), Para. 70, master tag identifies another tag]; 
identifying a second subsequent tag called by the first subsequent tag [Feuerlein: Fig. 5, (500), Para. 72, identify another tag associated with first tag];
identifying the location of the plurality of other tags embedded on the webpage in relation to a portion of the webpage currently in view on a viewer device [Feuerlein: Fig. 5, (510), Paras. 62, 72-73, communicate information about tag (i.e. characteristics, location, etc.); Cox: Fig. 3, Col. 4, lines 50-53, loading content when the content is in the current view of the display area]; 
controlling an order of firing of said plurality of other tags in accordance with rules [Feuerlein: Fig. 5, (530), Paras. 54, 74-75, master tag determining the order and which tags to be fired and when]; and
controlling rules determined to control timing of loading advertisements and other paid content [Nagarajayya: Fig. 2-1, Paras. 81-82, timing rules for displaying advertisements]. 

However, the prior art of record does not teach controlling an order of firing of said plurality of other tags in accordance with rules determined to manipulate tag execution including accelerate rendering of specific paid content that fall within an active browser environment or delay rendering of paid content that fall outside the active browser environment to maximize the viewability of the paid content on the webpage and controlling operations of at least the first and 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of controlling an order of firing of said plurality of other tags in accordance with rules determined to manipulate tag execution including accelerate rendering of specific paid content that fall within an active browser environment or delay rendering of paid content that fall outside the active browser environment to maximize the viewability of the paid content on the webpage and controlling operations of at least the first and second subsequent tags including blocking or altering a tag functionality or at least one of capturing or redirecting tag communications, in combination with the other elements recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179